Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 04 April 2022 and specification amendments and arguments filed on 28 October 2021 are acknowledged.
Claims 1-5, 7-11, 14-19 and 21-24 are pending. 
Claims 21-24 are new.
Claims 6, 12, 13 and 20 are cancelled.
Claims 1-5, 7-11 and 14-19 are amended.
Claims 15, 18, 19, 23 and 24 are withdrawn. Claims 18, 19, 23 and 24 are withdrawn because Applicant elected cocoamidopropyl betaine for examination in the species election for “at least one specific surfactant” in the election mailed 11 May 2021. Betaines, alkyl polysaccharides and alkyl oligosaccharides are structurally, chemically and physically distinct surfactants.
Claims 1-5, 7-11, 14, 16, 17, 21 and 22 are under consideration.
 Examination on the merits is extended to the extent of the following species:
At least one surfactant of alkyl oligosaccharide, alkyl polysaccharide, or betaine- cocoamidopropyl betaine.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. The effective filing date of the instant application is 22 October 2019.

Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to amendments which fix a typographical error in the structure of formula (I).
The objection to claims 1 and 18 is withdrawn due to amendments which start the reagent list with “a)” to indicate the first item on the list.  
The objection to claims 1 and 18 is withdrawn due to amendments which remove the word, “respectively, with respect to its weight” when “two or more items or facts” had not yet been enumerated by the claims. 
The objection to claim 2 is withdrawn due to amendments which write the claim in parallel with claim 1. 
The objection to claim 4 is withdrawn due to amendments which remove an incorrect preposition, verbose claim language, and link the concept of the acyl glutamates of formula (I) to reagent b) in claim 1.
The rejection of claim 4 under 35 USC 112(b) is withdrawn due to amendments which correct an incorrect chemical structure.
The rejection of claim 5 under 35 USC 112(b) is withdrawn due to amendments that correct issues with a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim).  
The objection to and rejection of claim 6 under 35 USC 112(d) and 35 USC 103(a) is withdrawn due to cancellation of the claim.
The objection to claim 7 is withdrawn due to amendments which make clear that the claim is referring to one natural polymer which is xanthan.  
The objection to claim 9 is withdrawn due to amendments which use the transitional phrase “further comprising” to indicate an additional reagent.
The objection to claim 10 is withdrawn due to amendments which correct the transitional phrase and make the claim 10 more succinct.
The objection to claim 11 is withdrawn due to amendments which correct a grammatical error. 
The rejection of claim 14 under 35 USC 112(b) is withdrawn due to amendments which correct improper Markush language. 
The objection to claim 16 is withdrawn due to amendments which make clear it is further limiting the betaine surfactant. 
The objection to claim 17 is withdrawn due to amendments which alter the dependency of the claim makes clear that it is further limiting guaran. 
The objection to claim 18 is withdrawn due to amendments which remove definitions previously made for guaran/guar gum.
The objection to and rejection of claim 19 under 35 USC 112(b) is withdrawn due to amendments which remove a typographical error pertaining to the redundant recitation of the transitional phrase “further comprising further comprising a surfactant” and an improper Markush claim.
The objection to and the rejection of claim 20 under 35 USC 103(a) is withdrawn due to cancellation of the claim.
The rejection of claims 1-5, 7-11, 14, 16, 17, 21 and 22 under 35 USC 103(a) is withdrawn due to claim 1 amendments which recite “the cosmetic cleanser is free from soaps of palm oil and free from acyl glutamates of palm oil”. 

New and Maintained Objections/Rejections
Claim Objections
Claims 3, 5, 7, 8, 17 and 22 are objected to because of the following informalities: 
Claim 3 is not written in parallel to claim 1. Claim 1 recites “an alkali salt of fatty acids (soap)” (emphasis added).  Claims 3 recite “alkali salt of fatty acids (soaps)” (emphasis added).  
Claim 5 is objected to because it contains the grammatical error “a sodium cocoyl glutamate” (emphasis added). “A sodium cocoyl glutamate” suggests a genus, however sodium cocoyl glutamate is a species. Consider whether the recitation “wherein the acyl glutamate is sodium cocoyl glutamate”, would obviate the objection.
Claim 7 is objected to because it is unnecessarily verbose, reciting “an amount of from about 1%…”  Applicant may wish to consider whether an amendment to recite “an amount from about 1%…”  would obviate the objection. The analysis is the same for claims 5, 8 & 17.
Claim 22 is objected to because it is unnecessarily verbose, reciting “a weight ratio of from about 1:2…”  Applicant may wish to consider whether an amendment to recite “a weight ratio of “from about 1:2…”  would obviate the objection.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Natural Bar Soap (Published: 04/2016; Applicant Supplied: IDS-07/24/2020; previously cited), Thiessies (US 2014/0378363; Applicant Supplied: IDS-07/24/2020; previously cited), Hourigan (US 2005/0107273; previously cited) and Kodas (Published: 11/3/2014).


With regard to claims 1-4, 7-11, 14, 16 & 17, and the elected species, Natural Bar Soap teaches a moisturizing natural bar soap comprising soap (i.e. sodium tallowate and sodium cocoate), sodium lauroyl glutamate (i.e. an acyl glutamate), xanthan gum (i.e. a natural polymer that has not been chemically modified) and water/aqua. Natural Bar Soap comprises soaps made from tallow and coconut (i.e. tallowate and cocoate). Natural Bar Soap does not contain any sulfate containing surfactants (i.e. is free from sulfate-containing surfactants). Natural Bar Soap comprises the natural oils, macadamia integrifoila seed oil and camelina sativa seed oil. Natural Bar Soap comprises sodium astrocaryum murumuruate (i.e. soap of palm oil; pg. 2).
However, Natural Bar Soap does not teach the amount of soap, sodium lauroyl glutamate, natural oils, or water/aqua; or that the composition is free from soaps of palm oil and free from acyl glutamates of palm oil.
In the same field of invention of soap, Thiessies teaches a bar soap (title). Thiessies teaches the bar soap comprises alkali fatty acid soaps, including sodium tallowate and sodium cocoate, in a total quantity of 20 to 60 wt. % ([0008]; [0016] Examples-[0366]). Thiessies teaches the bar soap comprises 0.1 to 20.0 wt. % anionic surfactants which include acyl glutamates of formula XOOC-CH2CH2CH(C(NH)OR)-COOX, in which RCO denotes a linear or branched acyl residue with 6 to 22 carbon atoms and 0 and/or 1, 2 or 3 double bonds and X denotes hydrogen, an alkali metal and/or alkaline earth metal, ammonium, alkylammonium, alkanolammonium or glucammonium, condensation products of a water-soluble salt of a water-soluble protein hydrolysate with a C8-C30 fatty acid ([0033]; [0046] & [0055]). Thiessies teaches the bar soap comprises 0.01 to 20 wt. % cosmetic oils including camelina oil and macadamia nut oil ([0126]; [0127]; [0138]). Thiessies teaches the bar soap comprises 0.1 to 20.0 wt. % water [0357]. Thiessies teaches the bar soap comprises 0.1 to 20.0 wt. % zwitterionic surfactants which may be betaines including cocoamidopropyl betaine ([0056]; [0058] & [0084]). Thiessies teaches under the heading of “Synthetic Surfactants” that it has proven particularly advantageous to use surfactants for formulating soap bars with a strong cleaning action and betaines fall under this group of synthetic surfactants with strong cleaning action ([0031] & [0056]).
In the same field of invention of bar soap, Hourigan teaches a soap comprising N-acyl glutamate surfactant (title; abstract; [0015]). Hourigan teaches xanthan and guar gums to be secondary structurants which may be included in an amount of 0 to about 5 wt. % of the bar soap composition [0013].
In the same field of invention of cosmetics and soap, Kodas teaches palm oil, a feed stock and reagent in cosmetics, poses many environmental problems including fire, deforestation, climate change (pg. 2 & 3). The world is working to fundamentally change how palm oil is consumed (pg. 7). Alternatives to palm oil are being sought, including an oil produced microalgae (pg. 8 & 9). The microalgal oil has “expanded into oils for soaps, cosmetics and foods, which have higher profit margins than fuels. Last year consumer products powerhouse Unilever announced plans to use 3 million gallons of Solazyme’s algal oil instead of palm in an effort to lower its environmental impact” (emphasis added; pg. 9).  “The next day you put in a different strain [of algae] and you can produce a sustainable alternative to palm or palm kernel oil” (pg. 9).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Natural Bar Soap by adjusting the amount soap (i.e. sodium tallowate and sodium cocoate) to be 20 to 60 wt. %, acyl glutamate/sodium lauroyl glutamate to be 0.1 to 20.0 wt. %, cosmetic oils including camelina oil and macadamia nut oil to be 0.01 to 20 wt. %, xanthan gum to be 0 to about 5 wt. %, and water to be 0.1 to 20.0 wt. %, substituting the sodium astrocaryum murumuruate with an algal oil equivalent and adding cocoamidopropyl betaine in an amount of 0.1 to 20.0 wt. % as suggested by Thiessies, Hourigan, and Kodas because Natural Bar Soap, Thiessies, Hourigan and Kodas are drawn to cosmetics, including bar soaps, and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the reagents of Natural Bar Soap in an amount conventional to bar soaps while removing the reagent with a negative environmental impact through substitution with a reagent having interest in the field due to its environmentally-friendliness, and increasing the cleaning action through inclusion of the additional zwitterionic surfactant, cocoamidopropyl betaine as suggested by the combined teachings of Thiessies and Kodas.
With regard to recited amounts of alkali salt of fatty acid (i.e. soap; sodium tallowate/sodium cocoate), sodium lauroyl glutamate/acyl glutamate, natural oils/camelina oil/ macadamia nut oil, xanthan gum and water, the combined teachings of Natural Bar Soap, Thiessies, Hourigan and Kodas teach these reagents in amounts which overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 17, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the bar soap composition suggested by the combined teachings of Natural Bar Soap, Thiessies, Hourigan and Kodas  by adding 0 to about 5 wt. % guar gum to the composition as suggested Hourigan because Natural Bar Soap, Thiessies, Hourigan and Kodas are directed bar soaps comprising N-acyl-glutamates and Hourigan teaches xanthan and guar gum to be suitable structurants for these bar soaps. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to further stabilize the soap through inclusion of an additional structurant.
With regard to the recited amounts guar gum, the combined teachings of Natural Bar Soap, Thiessies, Hourigan and Kodas teach this reagent in an amount which overlaps or falls within the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Natural Bar Soap, Thiessies, Hourigan and Kodas as applied to claims 1-4, 7-11, 14, 16 & 17 above, and further in view of Sodium Cocoyl Glutamate (Published: 05/23/2018; previously cited).
With regard to claim 5, and the elected species, Natural Bar Soap, Thiessies, Hourigan and Kodas teach a bar soap comprising 20 to 60 wt. % soap (i.e. sodium tallowate and sodium cocoate), 0.1 to 20.0 wt. % sodium lauroyl glutamate, 0.1 to 20.0 wt. % cocoamidopropyl betaine and xanthan. Thiessies teaches the bar soap comprises acyl glutamate surfactants of the formula, XOOC-CH2CH2CH(C(NH)OR)-COOX, which encompasses sodium lauroyl glutamate and sodium cocoyl glutamate.
Neither Natural Bar Soap, Thiessies, Hourigan nor Kodas explicitly teach inclusion of sodium cocoyl glutamate.
Sodium Cocoyl Glutamate teaches sodium cocoyl glutamate as a natural ingredient with key application to soaps (pg. 1). Sodium Cocoyl Glutamate teaches sodium cocoyl glutamate is a mild surfactant that provides prolonged comfort and soft sensation to the skin, protects skin from drying, and retains skin moisture (pg. 1).
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the bar suggested by the combined teachings of Natural Bar Soap, Thiessies, Hourigan and Kodas by substituting the sodium lauroyl glutamate with sodium cocoyl glutamate as suggested by the combined teachings of Thiessies and Sodium Cocoyl Glutamate because Natural Bar Soap, Thiessies, Hourigan and Kodas are drawn to cosmetics including soaps comprising glutamate surfactants and sodium cocoyl glutamate has key application in soaps.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide mild surfactant properties to the soap, comfort and soft sensation to the skin as suggested by Sodium Cocoyl Glutamate’s teachings.
With regard to recited amount of sodium cocoyl glutamate, the combined teachings of Natural Bar Soap, Thiessies, Hourigan, Kodas and Sodium Cocoyl Glutamate teach this reagent in and amount which overlaps or falls within the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Natural Bar Soap [as evidenced by Yu (US 2009/0068255)], Thiessies, Hourigan and Kodas as applied to claims 1-4, 7-11, 14, 16 & 17 above, and further in view of Sun Care New Ingredients [(Published: 03/09/2010); as evidenced by Cao (Published: 05/01/2004)].
The teachings of Natural Bar Soap, Thiessies, Hourigan and Kodas are described above. In brief, the combined teachings of Natural Bar Soap, Thiessies, Hourigan and Kodas teach a natural bar soap comprising bis-stearyl dimethicone (Natural Bar Soap-pg. 2). As evidenced by Yu, bis-stearyl dimethicone is a film former used in skin care (title; [0128]).
Neither Natural Bar Soap, Thiessies, Hourigan nor Kodas teach inclusion of dehydroxanthan gum (i.e. heat-treated xanthan) or the ratio of xanthan gum to dehydroxanthan gum.
In the same field of invention, Sun Care New Ingredients teaches dehydroxanthan gum sold under the tradename, Amaze XT, may be used in bath and shower products and cosmetics (pg. 3).  Sun Care New Ingredients teaches dehydroxanthan gum is a film former with multiple functional purposes including being thickener/suspending agent and non-tacky under highly humid conditions without being tacky (pg. 3). Sun Care New Ingredients teaches dehydroxanthan gum is used at a level of 0.2-1% (pg. 3). As evidenced by Cao, dehydroxanthan is “an all-natural technology” (pg. 1).
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the bar soap composition suggested by the combined teachings of Natural Bar Soap, Thiessies, Hourigan and Kodas by substituting the bis-stearyl dimethicone with 0.1-1% dehydroxanthan [i.e. heat treated xanthan] yielding a xanthan gum: heat treated xanthan gum ratio of 1:0.2 to 1:20 [Math: 5.0 xanthan: 1 dehydroxanthan = 1:0.2; 0.01 xanthan: 0.2 dehydroxanthan = 1: 20] because Natural Bar Soap, Thiessies, Hourigan, Kodas and Sun Care New Ingredients are drawn to cosmetics including bath and shower products and Natural Bar Soap contains a synthetic film former, bis-stearyl dimethicone, while dehydroxanthan is an all-natural film former used in shower and bath products. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to make the natural bar soap more natural with improved skin feel through use dehydroxanthan which is a naturally, non-tacky film former.
With regard to the recited ratio of xanthan gum to heat-treated xanthan gum, the combined teachings of Natural Bar Soap, Thiessies, Hourigan, Kodas and Sun Care New Ingredients teach this parameter with values which overlap or fall within the recited ranges In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the claims are clearly understood to exclude soaps of the particular fatty acid mixture of palm oil (reply-2021, pg. 10). Applicant argues the sodium astrocaryum murumuruate listed in Natural Bar Soap falls within the scope of palm oil-derived soap excluded in the pending claims (reply-2021, pg. 11-12).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 14, 16, 17, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-12 & 14-25 of copending Application No.16/675,925 (hereinafter ‘925; claims filed 06/21/2022) in view of Kodas (Published: 11/3/2014) and Hourigan (US 2005/0107273; previously cites). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to cosmetic cleansers that are solid at 25 ⁰C comprising a) about 5-90 wt % by weight of an alkali salt of fatty acid (soap); b) from about 2 to about 50 % by weight of an acyl glutamate; c) an overlapping concentration amount of a betaine, d) an overlapping concentration amount of xanthan gum/natural polymer, e) an overlapping concentration amount of natural(s) oil and f) and an overlapping weight ratio of a mixture of xanthan gum and heat-treated xanthan gum. Both sets of claims recite the cleanser is free from sulfate-containing surfactants or recite sulfate-containing surfactants in a range containing 0%. However, the ‘926 does not recite the cleanser is free from soaps of palm oil and free from acyl glutamates of palm oil nor does the ‘926 teach inclusion of guaran and its amount. The teachings of Kodas and Hourigan are described above. Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the solid cleanser recited by the ‘926 by substituting soaps of palm oil and acyl glutamates of palm oil with algal oil equivalents and adding 0 to about 5 wt. % guar gum as suggested by the combined teachings of Kodas and Hourigan because the instant application, ‘926, Kodas and Hourigan are drawn to cosmetics, including soaps. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to remove reagents with negative environmental impact through substitution with a reagent having interest in the field and improved environmental friendliness while and increasing the stability of the composition through inclusion of guar gum.
The instant claims are therefore an obvious variant of the conflicting, copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/
Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619